Exhibit 10.1

 

BUILDING AND LAND LEASE AGREEMENT

 

This Building and Land Lease Agreement (“Lease”) is made effective as of the 1st
day of June, 2013 (the “Commencement Date”), between W & P DEVELOPMENT
CORPORATION, a Texas corporation, hereinafter referred to as “Landlord,” and
Deep Down, Inc., a Delaware corporation, hereinafter referred to as “Tenant.”

 

1. Premises. The premises leased hereunder are in W & P Industrial Park, an
862 acre industrial park located in Harris County, Texas, commonly known as
18511-810 Beaumont Highway, Houston, Texas (the “Park”). The premises shall
consist of approximately 215,000 square feet of warehouse space (the “Building”)
plus yard space and parking located on approximately 17 acres (inclusive of the
Building), as more particularly depicted on Exhibit “A” attached hereto (the
“Premises”). Base Rent (as defined below) is not based on the size of the
Building or the Premises.

 

2. Term. The term of this Lease shall be for a period of ten (10) years
commencing on the 1st day of June, 2013 (“Commencement Date”), and terminating
on the 31st day of May, 2023, subject to Renewal Options referenced in Section 4
hereof (the “Term”). After the expiration of the Term, as the same may be
extended, if Tenant remains in possession of the Premises (“Holdover”), this
Lease shall continue on a month-to-month basis during the Holdover period, with
a monthly rental equal to one hundred fifty percent (150%) of the monthly Rent
(as hereinafter defined) under this Lease.

 

3. Rental. Tenant agrees to pay and Landlord agrees to accept as rental for the
Premises the sum of:

 

Dates Monthly Rent June 1, 2013 to December 31, 2013 $60,000.00 January 1, 2014
to May 31, 2023 $90,000.00 Renewal Options (See Section 4)

 

Payments are to be payable in advance on or before the first day of each month
during the Term (the “Base Rent”). Any other payments required to be made by
Tenant to Landlord under this Lease, including, but not limited to, Rail Charges
(as limited in accordance with Section 10), Tenant’s Share of Taxes, Tenant’s
Share of Common Area Costs and Tenant’s Share of Insurance Costs, shall
constitute “Additional Rent” (together with the Base Rent, the “Rent”). The
first full monthly payment of Base Rent shall be payable upon execution of this
Lease. In the event Tenant fails to pay any installment of Rent hereunder as and
when such installment is due and after any applicable cure period as provided in
this Lease, to help defray the additional cost to Landlord for processing such
late payments, Tenant shall pay to Landlord on demand a late charge in an amount
equal to five percent (5%) of such installment; and the failure to pay such
amount within thirty (30) days after demand therefor shall be an Event of
Default hereunder. The provision for such late charge shall be in addition to
all of Landlord’s other rights and remedies hereunder or at law or in equity and
shall not be construed as liquidated damages or as limiting Landlord’s remedies
under Section 36 hereunder in any manner. The Base Rent for the Term shall be
adjusted annually, multiplied by the same percentage increase in the Consumer
Price Index or CPI (all cities average). Should the publication of the CPI
cease, Landlord shall designate a substitute index and formula which will
provide approximately the same results as the Consumer Price Index. In no event
will Base Rent ever decrease from year to year and in no event increase more
than five percent (5%) each year.

 



1

 

 

4. Security Deposit. The Security Deposit (herein so called) shall be
$90,000.00, $15,000.00 due and payable by Tenant to Landlord upon execution of
this Lease, with additional payments of $15,000.00 each payable on the first day
of each calendar month thereafter commencing July 1, 2013 and continuing
regularly and monthly thereafter until November 1, 2013 when the entire
$90,000.00 Security Deposit shall have been deposited with Landlord. The
Security Deposit is security for the full performance by Tenant of all its
obligations under this Lease. If at any time during the Term, or an extension
thereof, an Event of Default occurs or Tenant otherwise fails to perform any or
all of its obligations hereunder, then, upon lapse of the applicable notice and
cure period provided for in Section 27 hereof, Landlord may appropriate all or a
part of the Security Deposit to defray any and all reasonably necessary expenses
incurred by Landlord in curing such default to completing such obligations, and
not as liquidated damages. If Tenant is not in default at the termination of
this Lease, Landlord shall return the Security Deposit to Tenant less any sums
so expended by Landlord.

 

5. Renewal Option. Provided no Event of Default then exists, as determined by
Landlord, Landlord will provide Tenant with two (2) five (5) year renewal
options each at the then prevailing fair market rental rate. For purposes of
this Section 5, the “prevailing fair market rental rate” shall mean the rate
charged for comparable space (in size, condition, location, etc.) in the other
comparable type and style buildings in the Park, and if no such comparable
buildings exist within the Park then comparable industrial buildings in the
submarket of Houston, Texas, which are comparable to the Building taking into
consideration all relevant factors (including, without limitation) location of
the space, the floor level, extent of leasehold improvements (existing or to be
provided and taking into consideration who pays for such improvements) except
for those improvements paid for by Tenant or cash allowances therefor, rental
abatements, lease takeover/assumptions, moving expenses and other concessions,
term of lease, extent of services to be provided, distinction between “net” and
“gross” lease, base year or amount allowed by Landlord for payment of building
operating expenses (expense stop) and any other relevant term or condition.
Tenant shall give Landlord no more than twelve (12) months and no less than six
(6) months prior written notice of Tenant’s intent to exercise the renewal
option. The renewal rate will be for no less than the last month’s gross rental
of the current term.

 

6. Expansion Options. Provided no Event of Default then exists, Tenant will have
the ongoing option to expand its Premises to include a portion of land sharing a
common boundary with the Premises. In the event Tenant desires to lease any land
adjacent to its existing Premises, it shall make a written request to Landlord
stating the size, location and proposed use of such adjacent land. Landlord may,
at its sole discretion, lease such adjacent land to Tenant upon terms and
conditions mutually acceptable to Landlord and Tenant. Any lease of any adjacent
land will be on terms and conditions substantially the same as this Lease;
however, rent, services and use shall be negotiated and shall be acceptable to
Landlord, in its reasonable discretion. Nothing herein shall require Landlord to
lease any adjacent land to Tenant, nor is there any representation or warranty
that any adjacent land will be available for lease in the future.

 



2

 

 

7. Uses. Tenant shall use the Premises for receiving, storing and shipping
non-hazardous goods, general office use and manufacturing facilities only and
for no other purpose without the written consent of Landlord, and will not do or
permit anything to be done on the Premises which shall cause or contribute to an
increase in Landlord’s insurance premium or result in cancellation thereof, or
which shall in any way conflict with any laws, statutes, ordinances and
governmental rules relating to Tenant’s use of the Premises. Tenant shall be
solely responsible for obtaining any permits or approvals, governmental or
otherwise, necessary to conduct activities contemplated by this Lease and shall
not conduct unlawful activities on the Premises or discharge pollutants of any
type into the sanitary sewer or other drains and/or sewer lines or into the
ambient air, surface waters, groundwater or the Premises or adjacent property in
violation of any law, regulation or governmental order. Tenant must report
spills to the Texas Commission on Environmental Quality (TCEQ), as described on
Exhibit “B” attached hereto. Any bulk storage of flammable fluids must be
maintained in flashproof metal tanks, grounded, and protected by a dike or
firewall. Tenant shall strictly comply with the federal and state immigration
laws and laws governing imports and exports of goods to and from foreign
countries.

 

8. Environmental Provisions.

 

(a) Tenant hereby agrees to defend (with counsel reasonably approved by
Landlord), protect, indemnify and hold Landlord harmless from and against, and
shall reimburse Landlord for, any and all costs (including, without limitation,
reasonable attorneys’ fees and expenses), damages, penalties, fines, expenses or
losses arising from any and all claims, demands, losses, damages, liabilities,
fines, penalties, charges, causes of action, injury to person, property or
natural resources, administrative and judicial proceedings and orders,
injunctive relief, judgments, remedial action requirements and enforcement
actions of any kind (INCLUDING THOSE ARISING OUT OF THE NEGLIGENCE OF LANDLORD,
but excluding, with respect to Landlord, those arising out of the gross
negligence or willful misconduct of Landlord), arising directly or indirectly,
in whole or in part, out of or attributable to any Release (as hereinafter
defined) or threatened Release, whether foreseeable or unforeseeable, which
(A) occurs during the Term and is the result of an omission or action by Tenant
or (B) occurs after the expiration of the Term but is nevertheless the result of
an action or omission by Tenant during the Term. Tenant hereby expressly waives,
for purposes of this Section 8 only, any immunity to which Tenant may otherwise
be entitled under any industrial or workers’ compensation laws. For purposes of
this Section 8(a), “Landlord” shall include Landlord, its agents, contractors,
employees and invitees. Notwithstanding anything contained herein, Tenant shall
not be responsible for, and Landlord hereby agrees to defend (with counsel
reasonably approved by Tenant), protect, indemnify, and hold Tenant harmless
from and against, and shall reimburse Tenant for, any and all costs (including,
without limitation, reasonable attorneys’ fees and expenses), demands, damages,
costs, losses, cleanup costs, actions, causes of action, claims for relief,
penalties, fines and charges incurred, assessed, resulting from or arising out
of the presence of any Hazardous Substance on, in or under the Premises or the
Park (and any off-site property when such Hazardous Substance emanated from the
Premises) resulting from the activities, operations or occupancy of Landlord or
any other tenant of the Premises or the Park or the presence of any Hazardous
Substance on, in or under the Premises or the Property existing prior to the
date of this Lease. For purposes of this Section 8(a), “Tenant” shall include
Tenant, its agents, contractors and employees.

 



3

 

 

(b) The term “Release” shall have the same meaning as is ascribed to it in the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.§
9601 et seq., as amended (“CERCLA”). The term “Hazardous Substance” means
(i) any substance defined as a “hazardous substance” under CERCLA,
(ii) petroleum, petroleum products, natural gas, natural gas liquids, liquefied
natural gas and synthetic gas, and (iii) any other substance or material deemed
to be hazardous, dangerous, toxic or a pollutant under any federal, state or
local law, code, ordinance or regulation. Tenant shall: (a) comply with all
federal, state and local laws, codes, ordinances, regulations, permits and
licensing conditions governing the Release, discharge, emission or disposal of
any Hazardous Substance and prescribing methods for or other limitations on
storing, handling or otherwise managing Hazardous Substances, (b) at its own
expense, promptly contain and remediate any Release of Hazardous Substances
arising directly from Tenant’s Hazardous Substances in the Premises, the Park or
the environment, and remediate and pay for any resultant damage to property,
persons and/or the environment, (c) give prompt verbal and written notice to
Landlord and all appropriate regulatory authorities of any Release of any
Hazardous Substance in the Premises, the Park or the environment arising
directly from Tenant’s Hazardous Substances, which Release is not made pursuant
to and in conformance with the terms of any permit or license duly issued by
appropriate governmental authorities, any such notice to include a description
of measures taken or proposed to be taken by Tenant to contain and remediate the
Release and any resultant damage to property, person or the environment, (d) at
Landlord’s request, which shall not be more frequent than once per calendar
year, retain an independent engineer or other qualified consultant or expert
acceptable to Landlord, to conduct, at Tenant’s sole reasonable expense, an
environmental audit of the Premises and immediate surrounding areas, and the
scope of work to be performed by such engineer, consultant or expert shall be
approved in advance by Landlord, and all of the engineer’s, consultant’s or
expert’s work product shall be made available to Landlord, (e) at Landlord’s
request from time to time, execute affidavits, representations and other
documentation concerning Tenant’s best knowledge and belief regarding the
presence of Hazardous Substances in the Premises, (f) reimburse to Landlord the
reasonable cost of any testing for the purpose of ascertaining if there has been
any Release of Hazardous Substances in the Premises, only if such testing is
required by any governmental agency or Landlord’s mortgagee, and (g) upon
expiration or termination of this Lease, surrender the Premises to Landlord free
from the presence and contamination of any Hazardous Substance.

 

(c) Based solely on environmental reports in the possession of Landlord, copies
of which have been delivered to Tenant, Landlord represents and warrants to
Tenant that (i) no Hazardous Substances exist at the Premises as of the date of
this Lease and (ii) the Premises comply with all laws and governmental
requirements.

 

9. Services.

 

(a) Tenant will have access to the Park’s operational water wells and surface
water that have been tested and will be in good working order for Tenant’s use
within thirty (30) days from the date of execution hereof (as opposed to the
Commencement Date). Such water shall not include drinking water. The Premises
shall also be connected to the Park’s wastewater system. Cost for these services
will be in addition to the Base Rent and will be based on Tenant’s water usage.

 



4

 

 

(b) There is currently 2,500 kilowatts of power servicing the Park from the
power lines located on U.S. Highway 90. This service is currently controlled by
the Park and distributed to the various buildings. Tenant will be provided a
standard power supply of 480 volt, 3-phase electrical service within ten (10)
days from the date of execution hereof (as opposed to the Commencement Date)
Should Tenant require more power than is currently provided, then Tenant will
pay for any upgrades. Tenant will be responsible for all distribution of the
power service within the Premises, and such electric service to the Premises
shall be separately metered and paid for by Tenant.

 

(c) Tenant shall be responsible for janitorial and trash removal, including the
cost of installing trash receptacles suitable for Tenant’s needs.

 

10. Rail Service. Landlord will provide that existing rail lines to the Premises
are functional and accessible so that Tenant can send/receive rail cars via BNSF
once the service is brought to the Park via TGS or other service provider as the
“Switch Provider.” Landlord makes no representation as to when such service will
be available but does represent and warrant that it will in good faith use its
reasonable efforts to provide that existing rail lines will service the
Premises. Tenant shall pay as a rail switching charge for each rail car spotted
at the Premises such amount as may then be charged by the Switch Provider. Any
such charges will be substantially comparable to charges in other rail served
industrial parks in Harris County. If Tenant requests storage of rail cars in
the Park, Tenant shall pay a storage charge for each stored rail car as may then
be charged by Landlord or any party providing rail car storage services at
Landlord’s request for tenants in the Park. Charges related to rail switching,
rail car storage or any other type of rail service provided to Tenant
(collectively, the “Rail Services”) are hereinafter referred to as the “Rail
Charges.” Tenant shall not be responsible for any Rail Charges unless Tenant
actually uses rail within the Park. Landlord may use rail located on the
Premises provided it does not interfere with Tenant’s use of such rail. Any
modifications, maintenance, extensions or Tenant specific rail related
improvements will be at the sole cost and expense of Tenant and shall be in
addition to Base Rent.

 

11. Barge Terminal Service. A proposed barge terminal (the “Barge Terminal”) for
the Park is expected to be operational in approximately twenty-four (24) months
from the date hereof; however, Landlord makes no representation or warranty that
the Barge Terminal will be timely completed. Landlord will in good faith use
reasonable efforts and cooperate with the government authorities to have the
Barge Terminal operational in approximately twenty-four (24) months from the
date hereof. All timelines are subject to the approval of the U.S. Corps of
Engineers, the Port of Houston, the San Jacinto River Authority and other
applicable governmental authorities. The Barge Terminal will be operated by
Landlord or subcontracted to a third-party provider. Tenant may have the
non-exclusive use of the Barge Terminal. Landlord will establish commercially
reasonable charges, schedules, services, and rules and regulations for Tenant’s
use of the Barge Terminal.

 



5

 

 

12. Helipad. Landlord has been researching an appropriate location to construct
a helipad for the Park and will allow Tenant use of the helipad if and when
complete at a commercially reasonable rate to be determined by Landlord. All use
shall be applicable to rules and regulations established by Landlord and all
applicable governmental regulations.

 

13. Tenant Access. During the Term, Tenant will be granted unrestricted access
to the Premises via the first driveway (30' in width) to the east of the main
entry point of the Park from U.S. Highway 90. Tenant will also be granted
reasonable access from the Premises to the Barge Terminal (when operational) via
the 20' wide common area road from the Premises to the Barge Terminal.

 

14. Landlord Access. During the Term, Landlord will be granted reasonable
unrestricted access across the Premises via the common area road (20' to 30' in
width) that is located across the western portion of the Premises and the
southern border of the Premises. Such access shall not be blocked or fenced
without Landlord’s prior written consent.

 

15. Maintenance and Repair.

 

(a) Except for the Landlord Leasehold Improvements referenced in Section 17
hereof, Tenant has inspected the Premises and accepts the Premises “as is, where
is,” “with all faults” in their present condition, and without any warranties or
representations of any kind by Landlord.

 

(b) Tenant shall keep the Premises in good condition and repair, at its own
expense, excepting for ordinary wear and tear and obsolescence. On the last day
of the Term, Tenant will surrender the Premises to Landlord in a state of good
repair, reasonable wear and tear, obsolescence and damage by fire or acts of God
excepted.

 

(c) Tenant, at its own expense, will maintain in good order and repair the
existing fence on a portion of the boundaries of the Premises, unless such
fencing is damaged by Landlord, its officers, employees, invitees or
subcontractors, in which latter event such repairs will be made by Landlord at
its cost. Tenant agrees to promptly pay within thirty (30) days of receipt of
billing by Landlord for all repairs so made for Tenant’s account. Landlord
agrees to promptly pay within thirty (30) days of receipt of billing by Tenant
for all repairs so made for Landlord’s account.

 

(d) Landlord, at its sole cost and expense, shall maintain the foundation,
exterior walls, roof and structural portions of the Building in substantially
the same form as exists as of the date hereof, and shall maintain the Common
Area in good condition and repair. However, the foregoing to the contrary
notwithstanding, any damage to the foundation, exterior walls, roof and/or
structural portions of the Building caused by Tenant, its officers, employees,
invitees or subcontractors, shall be repaired by Landlord at Tenant’s sole cost
and expense.

 

(e) Landlord warrants that the HVAC system serving the Premises and the
electrical, mechanical and plumbing systems serving the Premises (collectively,
the “Systems”) will be in good working order and condition upon installation
thereof within the time periods provided herein for Tenant’s use of the
Premises. If any repairs to any of the Systems are required during the first
thirty (30) days subsequent to being delivered to the Premises and functional,
and Tenant notifies Landlord in writing of the need for such repairs prior to
the expiration of such thirty (30) day period(s), then Landlord, at Landlord’s
cost, will make and perform all such repairs as may be required to place such
Systems in good working order and condition.

 



6

 

 

16. Alterations, Fixtures and Personal Property.

 

(a) Tenant may, from time to time at its own expense, make such alterations,
improvements, repairs and additions to and upon the Premises and install thereon
such fixtures, equipment, furniture, fencing and property as it may consider
advisable for the conduct of its business. Tenant will not, except as may be
allowed under Section 18, without the prior written consent of Landlord, make or
suffer to be made any alteration, improvement, fencing or addition which will
affect the structural portions of the Premises. Landlord agrees that it will not
unreasonably withhold, condition or delay consent to the making of such
alterations, improvements or additions. Tenant shall not cause any liens to be
placed upon the Premises and shall immediately take steps to secure release of
any lien which may arise as a result of Tenant’s use. All such improvements
shall be coordinated with the Project Manager (as defined in Section 19 hereof)
and subject to fees payable to Landlord in accordance with Section 19.

 

(b) All repairs, replacements, alterations, additions, improvements and fixtures
(other than unattached, movable trade fixtures) including all air conditioning,
electrical, mechanical and plumbing machinery and equipment, and water heaters,
which may be made or installed by either party hereto upon the interior or
exterior of the Premises shall become the property of Landlord without credit or
compensation to Tenant at the termination of this Lease for any reason
whatsoever, and at the termination of this Lease shall remain upon and be
surrendered with the Premises, unless Landlord requests their removal, in which
event Tenant shall, prior to such termination, remove the same and restore the
Premises to their original condition, normal wear and tear excepted, at Tenant’s
expense.

 

17. Landlord Leasehold Improvements. The following Landlord Leasehold
Improvements (herein so called) will be performed by Landlord at Landlord’s sole
cost and expense:

 

(a) The utilities (water, sewer, 480 volt power, etc.) to the Building will be
functional and accessible to Tenant for Tenant’s use as of the Commencement
Date.

 

18. Tenant Leasehold Improvements. Tenant, at Tenant’s sole cost and expense,
may perform the following Tenant Leasehold Improvements (herein so called) to
the Premises subsequent to occupancy, subject to ascertaining Landlord’s prior
written consent and review of the scope of work, such consent and review to not
be unreasonably withheld, conditioned or delayed:

 

(a) Install additional overhead doors and/or expand the size of the existing
overhead doors.

 

(b) Demolish any existing nonstructural concrete columns and external and/or
internal conveyor system.

 



7

 

 

 

(c) Install any private entry gates or fencing leading to or surrounding the
Premises off of the main driveway into the Premises, provided Landlord shall
maintain access.

 

19. Construction Management. It is a condition of this Lease that Landlord’s
onsite general contractor/project manager (the “Project Manager”) shall have
full oversight of all Tenant Leasehold Improvements and improvements made in
accordance with Section 16(a). If Tenant plans to perform any improvements at
the Premises that will require the hiring of a general contractor, then it is a
condition of this Lease that Tenant must coordinate with and obtain approval of
such general contractor from the Project Manager. Commercially reasonable fees
and compensation for the Project Manager’s duties pursuant to this Section 19
and Section 16(a) are to be agreed upon between Tenant and Landlord prior to the
commencement of any construction.

 

20. Assignment and Subleasing. Tenant shall not assign, sublease, transfer,
mortgage, pledge or encumber this Lease or any interest herein without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

21. Permitted Transfer. Notwithstanding anything contained herein, Tenant may
assign this Lease to a successor to Tenant by purchase, merger, consolidation or
reorganization (an “Ownership Change”) or assign this Lease or sublet all or a
portion of the Premises to an Affiliate without the consent of Landlord,
provided that all of the following conditions are satisfied (a “Permitted
Transfer”): (a) no Event of Default is continuing; (b) in the event of an
Ownership Change, Tenant’s successor shall acquire substantially all of the
assets or a controlling interest in Tenant and have, after giving effect to the
Ownership Change, a tangible net worth, calculated in accordance with generally
accepted accounting principles (and evidenced by financial statements in a form
reasonably acceptable to Landlord) which is at least equal to Tenant’s tangible
net worth as of the day prior to the proposed Ownership Change; (c) such merger,
consolidation or transfer of assets or voting securities is for a good faith
business purpose and not principally for the purpose of transferring Tenant’s
leasehold estate to avoid the obligations under this Lease, (d) Tenant shall
give Landlord written notice at least ten (10) days prior to the effective date
of the Permitted Transfer; and (e) Tenant’s successor shall sign a commercially
reasonable form of assumption agreement. Tenant’s notice to Landlord shall
include information and documentation evidencing the Permitted Transfer and
showing that each of the above conditions has been satisfied. “Affiliate” shall
mean an entity controlled by, controlling or under common control with Tenant.

 

22. Right of Entry. Landlord shall have the right to enter, inspect and repair
the Premises at any time during the Term, provided that such entry and use does
not unreasonably interfere with Tenant’s use of the Premises or the business of
Tenant. At all times during the Term, Landlord shall have the right to exhibit
the Premises to prospective purchasers and tenants, provided that such exhibit
does not unreasonably interfere with Tenant’s use of the Premises or the
business of Tenant.

 

23. Quiet Enjoyment. Subject to the terms hereof, Landlord shall put Tenant in
possession of the Premises and the appurtenances thereof at the beginning of the
Term, and Tenant, upon paying the Rent and observing the other covenants and
conditions herein, shall peaceably and quietly hold and enjoy the Premises
during the Term and any extension or renewal thereof. Landlord shall warrant and
defend Tenant in the enjoyment and peaceful possession of the Premises during
the Term and any extension or renewal period.

 



8

 

 

24. Sale by Landlord and Mortgagee Rights.

 

(a) In the event of a sale or conveyance by Landlord of the Premises, the same
shall operate to release Landlord of any liability upon any of the covenants and
conditions, express or implied, herein contained in favor of Tenant arising
after such sale or conveyance; and in such event, Tenant agrees to look solely
to the successor in interest of Landlord in and to this Lease.

 

(b) If any person shall succeed to all or part of Landlord’s interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease or otherwise, and if so requested or required by
such successor in interest, Tenant shall subordinate and attorn to such
successor in interest and shall execute a reasonable subordination and
attornment agreement in confirmation of such arrangement as such successor in
interest shall reasonably request.

 

(c) This Lease, and Tenant’s rights hereunder, are expressly subordinate to all
current and future mortgage liens against the Premises granted by Landlord or
its successors or assigns (“Mortgage Liens”). This subordination is
self-operative and does not require any further agreement or confirmation to be
effective; provided, however, if the holder of a current or future Mortgage Lien
requests that Tenant confirm that this Lease is subordinate to its lien, Tenant
shall, within ten (10) days after receipt of Landlord’s request therefor,
execute and deliver to Landlord a subordination agreement, and if requested, a
subordination, non-disturbance and attornment agreement in form and substance
required by the holder of such current or future Mortgage Lien.

 

25. Successors. Subject to Section 20, this Lease shall inure to the benefit of
and be binding upon the parties hereto, their respective representatives,
successors and assigns.

 

26. Notices. Any notice required or desired to be given under this Lease shall
be in writing with copies directed as indicated herein and shall be personally
served or given by mail or facsimile. Any notice given by mail shall be deemed
to have been given when forty-eight (48) hours have elapsed from the time when
such notice was deposited in the United States mail, certified and postage
prepaid, addressed to the party to be served with a copy as indicated herein at
the last address given by that party to the other party under the provisions of
this part. For purposes of mailing notices, at the date of the execution of this
Lease the addresses for such notification are:

 



  Landlord: W & P Development Corporation     13641 Dublin Court     Stafford,
Texas  77477     Attn: Jacobo Waisburd     Phone: (281) 566-1231     Fax: (281)
566-1292           and           W & P Development Corporation     18511
Beaumont Highway     Houston, Texas  77049     Attn: Juan Luis Perez     Phone:
(281) 456-0643

 

 



9

 

 

 

        With a copy to: Porter Hedges LLP     1000 Main Street, 36th Floor    
Houston, Texas 77002     Attn: George S. Craft     Phone: (713) 226-6667    
Fax: (713) 226-6267         Tenant: Deep Down, Inc.     15473 East Freeway    
Channelview, Texas  77530     Attn: Ron Smith     Phone: (281) 862-2201     Fax:
(281) 862-2522         With a copy to: Looper Reed & McGraw, PC     1300 Post
Oak Boulevard, Suite 2000     Houston, Texas 77056     Attn: Stephen A. Cooney  
  Phone: (713) 986-7214     Fax: (713) 986-7100



 

27. Tenant’s Default. Tenant shall be in default under this Lease if any of the
following occurs (each, an “Event of Default”):

 

(a) Any monthly Rent or other amount payable by Tenant hereunder is not paid
within five (5) days after the due date thereof and continues to remain unpaid
for a period of five (5) days after written notice of such non-payment is given
by Landlord to Tenant.

 

(b) Tenant fails to correct or cure its breach of any covenant or agreement of
Tenant contained in this Lease, except with respect to non-payment of Rent or
Rail Charges, within thirty (30) days after Landlord has notified Tenant in
writing of any such breach thereof.

 

(c) A proceeding is commenced to declare Tenant bankrupt or insolvent or any
assignment of Tenant’s property is made for the benefit of creditors, or a
receiver or trustee is appointed for Tenant or Tenant’s property or business,
and such proceeding is not dismissed or such a receiver/trustee not removed
within a period of sixty (60) days thereafter.

 



10

 

 

 

28. Eminent Domain; Condemnation. If the Premises are taken under any public or
private power of eminent domain, or sold by Landlord under the threat of the
exercise of said power, or if any portion of the Premises is so condemned so
that it would not be practical for Tenant to continue to operate its business on
the Premises, this Lease shall terminate as of the date of the condemning
authority takes title or possession, whichever occurs first. If more than twenty
percent (20%) of the Premises is so condemned, both Landlord and Tenant shall
have the right to terminate this Lease as of the date the condemning authority
takes title or possession, whichever occurs first, by giving written notice of
such termination to the other not later than thirty (30) days after said date;
provided that should neither Landlord nor Tenant elect to so terminate this
Lease in a timely manner, then this Lease shall remain in full force and effect
as to the portion of the Premises not so taken, Tenant’s Base Rent shall be
reduced proportionately to reflect the reduction in the rentable area of the
Premises (such reduction, if any, to take effect as of the date which is thirty
(30) days after the date of which the condemning authority takes title or
possession, whichever first occurs), and if repairs or restorations to that
portion of the Premises not taken are deemed necessary by Landlord to render
such portion reasonably suitable for the purposes for which is was leased,
Landlord shall perform such work at its own cost and expense. Notwithstanding
any obligation to restore the Premises, however, Landlord shall not be required
to expend any amount greater than the amount actually received by Landlord as
compensation for the portion of the Premises taken by the condemning authority.
All awards for any taking of any part of the Premises or any payment made under
the threat of the exercise of power of eminent domain shall be the property of
Landlord, whether made as compensation for diminution of value of the leasehold
or for the taking of the fee or as severance damages. No award for any partial
or entire taking shall be apportioned, and Tenant hereby assigns to Landlord any
award which may be made in such taking or condemnation, together with any and
all rights of Tenant now or hereafter arising in or to the same or any part
thereof, except that any award or other compensation made for any taking is
subject to the rights of the first mortgagee up to the amount of its lien and of
any junior mortgagee, as may be permitted by the first mortgagee, up to the full
amount of such junior lien; provided, however, that Tenant shall be entitled to
any portion of the award allocated to loss of or damage to Tenant’s trade
fixtures and removable personal property and/or for the interruption of or
damage to Tenant’s business.

 

29. Taxes, Common Area Costs and Insurance.

 

(a) Tenant shall pay before delinquency all taxes, assessments, license fees and
other charges (“Taxes”) that are levied and assessed against Tenant’s personal
property installed or located in or on the Premises, and that become payable
during the Term.

 

(b) Landlord shall pay all real property taxes and general and special
assessments (“Real Property Taxes”) against the Park, including the Premises;
provided, however, Tenant shall pay, as Additional Rent, all increases in Real
Property Taxes against the Park over and above those Real Property Taxes levied
and assessed against the Park for 2013 (“Base Year”). Tenant shall pay one
hundred percent (100%) of any increase with respect to Taxes on the Building
above the Base Year and 17/862 of any increase with respect to land within the
Park (“Tenant’s Share of Taxes”).

 



11

 

 

 

(c) The portion of the Park that is not leased or available for lease is herein
referred to as the “Common Area.” The Common Area does not include the rail and
dock facilities in the Park. The Common Area shall be subject to Landlord’s sole
management and control and shall be operated and maintained in such manner as
Landlord, in its sole discretion, shall determine. Tenant and its employees,
customers and invitees shall have the non-exclusive right to use the Common Area
as constituted from time to time, such use to be in common with Landlord, other
tenants of the Park and other persons entitled to use the same and subject to
such rules and regulations governing use as Landlord may from time to time
prescribe in Landlord’s sole discretion. Landlord may temporarily close any part
of the Common Area for such periods of time as may be necessary to prevent the
public from obtaining prescriptive rights or to make repairs or alterations.
Tenant shall not obstruct any portion of the Common Area, or take any action
which would interfere with the rights of other persons to use the Common Area.
Tenant shall pay, as Additional Rent, Tenant’s Share of all increases in Common
Area Costs for the Park over and above those Common Area Costs incurred during
the Base Year (“Tenant’s Share of Common Area Costs”). Common Area Costs for the
Base Year are estimated to be $0.08 per square foot of the Building per month
and included in the initial Base Rent. The $0.08 per square foot of the Building
per month is an estimate of the Common Area Costs for the Base Year. On or
before February 15, 2014, the actual Common Area Costs for the Base Year will be
determined by Landlord with calculations thereafter delivered to Tenant, and
Tenant shall have the same audit rights for the Base Year calculations as set
forth in Section 34. Such actual amount will be the Common Area Costs for the
Base Year. In the event the actual Common Area Costs for the Base Year are more
or less than $0.08 per square foot, there shall be no reconciliation and neither
Tenant nor Landlord will be liable for any differences for 2013. However,
commencing in 2014 the Base Rent shall be increased (but not decreased) by an
amount equal to the difference between the actual Common Area Costs for the Base
Year and $0.08 per square foot. By way of example, if the actual Common Area
Costs for the Base Year are $0.10 per square foot of the Building per month,
2014 Base Rent will be increased by $0.02 per square foot of Building per month
($0.10 actual minus $0.08 estimated equals $0.02 increase). Likewise, for all
years subsequent thereto, the actual Common Area Costs for the Base Year will be
the Common Area Costs for the Base Year. In the event Tenant occupies the
Premises hereunder for a partial calendar year, Tenant’s Share of Common Area
Costs will be prorated to reflect the number of days in the year Tenant occupied
the Premises hereunder. “Common Area Costs” shall include, without limitation,
the costs of (i) all road maintenance and drainage repair in the Park,
(ii) operating and maintaining the water distribution system in the Park and any
water line that is not located within an area leased to a third party,
(iii) guard service and security, including gates into the Park, (iv) any
homeland security measures required for the Park or determined by Landlord to be
in the best interest of the Park, (v) all mowing, landscaping, maintenance of
mowing and landscaping equipment, fence repair, trash removal and salaries for
maintenance personnel, (vi) maintaining general liability insurance coverage on
the Common Areas, and (vii) reasonable management fees. Common Area Costs shall
not include (1) expenditures classified as capital expenditures for federal
income tax purposes, (2) costs for which Landlord is entitled to specific
reimbursement by Tenant or any other third party, (3) leasing commissions,
(4) debt service on any indebtedness secured by the Park, (5) unless otherwise
permitted pursuant to this Lease, the cost of any improvements, repairs,
alternations, additions, changes, replacement, equipment, tools and other items
which under generally accepted accounting principles are required to be
classified as capital expenditures (whether incurred directly or through a lease
or service contract or otherwise) other than amortization of the cost of capital
(and the installation thereof), or items which may be required by any government
authority (all of such costs, including interest cost, shall be amortized over
the reasonable life of the capital items, with a reasonable life and
amortization schedule being determined by Landlord according to generally
accepted accounting principles), (6) depreciation of the Park, and all equipment
and fixtures, improvements and facilities used in connection therewith, except
as provided in (5) above, (7) the cost of repairs or other work occasioned by
casualty which is covered by insurance, but only to the extent of the insurance
proceeds received by Landlord net of deductibles and cost of adjustment, and
(8) the cost of any repairs occasioned by eminent domain to the extent such
costs are reimbursed to Landlord by governmental authorities in eminent domain
proceedings.

 



12

 

 

(d) Not later than January 31 following each year during the Term, Landlord will
furnish Tenant with an invoice which shows the calculation of Tenant’s Share of
Common Area Costs for the immediately prior year. Landlord will provide Tenant
with supporting documentation on Tenant’s written request. Tenant shall pay
Tenant’s Share of Common Area Costs to Landlord as indicated on Landlord’s
invoice within thirty (30) days after receipt thereof.

 

(e) Tenant agrees to pay to Landlord all sales and use taxes due on the lease of
real property and of tangible personal property by Tenant and taxable services
provided by the Landlord (such as repairs and maintenance made to real or
personal property, utility services, Rail Services, etc.), if any, or provide
Landlord with a valid sales and use tax resale certificate, exemption
certificate or a direct pay permit number. These sales and use taxes shall
constitute Additional Rent.

 

(f) Tenant shall pay, as Additional Rent, its proportionate share of all
increases in property insurance premiums incurred by Landlord for the Park over
and above those incurred in the Base Year (“Tenant’s Share of Insurance Costs”).
Landlord shall notify Tenant of Tenant’s Share of Insurance Costs and, together
with such notice, shall furnish Tenant with a copy of the invoice(s) for such
insurance premiums, including the invoice(s) for the Base Year, and an
explanation of the basis of the charge to Tenant. Tenant’s proportionate share
shall be determined by dividing the rentable area of that part of the Premises
which consists of buildings by the total rentable area of all buildings within
the Park that are covered by Landlord’s property insurance, and multiplying such
ratio by any increase in insurance premiums. Tenant shall reimburse Landlord for
Tenant’s Share of Insurance Costs not later than thirty (30) days after receipt
of the invoice and supporting documentation from Landlord.

 

30. Damage or Destruction.

 

(a) Option to Terminate Lease. If either (i) more than sixty percent (60%) of
the rentable area of the Building shall be substantially damaged by fire or
other casualty or (ii) the Building or any substantial part thereof shall be
damaged or destroyed by fire or other casualty to the extent that the repairs
and restoration thereof can be reasonably anticipated to take longer than one
hundred eighty (180) days, then, in either such instance, Landlord or Tenant
may, at its option, elect to terminate this Lease by giving notice to the other
within thirty (30) days after Landlord receives actual notice of such fire or
other casualty; provided, however, that Tenant shall have no option to terminate
this Lease if such damage or destruction is caused by the Tenant or Tenant’s
contractors, agents, representatives, employees, customers or invitees. In the
event that either party gives the other timely notice of termination, the Term
shall expire by lapse of time upon the tenth (10th) day after such termination
notice is given. Should neither party give the other timely notice of
termination, then the provisions of this Lease pertaining to repair and
restoration of the Building shall apply.

 



13

 

 

(b) Obligation to Repair or Restore. If and only if all of the following
conditions are met with respect to any casualty damage to or destruction of the
Building, Landlord or Tenant may not elect to terminate this Lease as provided
in this Section, but rather Landlord must repair or restore the Building:

 

(1) There is no fault or neglect on the part of Tenant, Tenant’s contractors,
agents, representatives, employees, customers or invitees which contributed to
the damage or destruction;

 

(2) The damage or destruction to the Building is less than fifty percent (50%)
of the replacement cost thereof as determined by Landlord;

 

(3) Landlord is either fully insured or insurance is required hereunder that
would cover the casualty that caused the damage or destruction, the insurance
claim has been paid, and the insurance proceeds have been made available to
Landlord by the holder or holders of any mortgages or deeds of trust covering
the Premises;

 

(4) Tenant accepts full liability for the payment of any deductible amount under
the property insurance provided by Landlord;

 

(5) The date of the damage or destruction is more than two (2) years prior to
the Expiration Date or the expiration of any renewal or extension term; and

 

(6) Less than sixty percent (60%) of the total rentable area of the Building is
so damaged or destroyed, as determined by Landlord.

 

(c) Restoration. Should either (i) the termination option as provided above in
this Section not apply or, if applicable, should neither party elect to timely
exercise such option, or (ii) should Landlord otherwise be required to repair
and restore the Premises as provided herein, then Landlord shall repair or
restore the Building to substantially the same condition as existed before such
damage or destruction. Upon electing to repair or restore or being required to
repair or restore pursuant to this Section, Landlord may proceed with reasonable
dispatch to perform the necessary work, and the Base Rent and the Additional
Rent due for the period following the casualty shall be abated in proportion to
the unusable Premises for a period commencing as of the date of the casualty
damage until the repair and restoration of the Premises are substantially
complete. If such repair or restoration is not substantially complete within one
hundred eighty (180) days after the date it is determined that Landlord is
obligated to make such repair or restoration, then Tenant may terminate this
Lease by delivering written notice to Landlord of its election to terminate at
any time after the expiration of said one hundred eighty (180) day period and
before Landlord’s substantial completion of such repair or restoration; provided
that if Tenant delivers said notice in a timely manner, this Lease shall
terminate as of the date of the fire or other casualty.

 



14

 

 

 

(d) Fault of Tenant. Landlord may exercise its option to repair or restore the
Building as described in this Section even if such damage or destruction is due
to the fault or willful neglect of Tenant, Tenant’s agents, representatives,
employees, customers or invitees. However, in such event, (i) Landlord’s
election to repair or restore shall be without prejudice to any other rights and
remedies of Landlord under this Lease, (ii) there shall be no apportionment or
abatement of any Rent of any kind, and (iii) Landlord shall not be liable for
any other loss to Tenant of any nature whatsoever. Furthermore, notwithstanding
any provision hereof to the contrary, Tenant shall have no option to terminate
and there shall be no abatement, apportionment or reduction in the Rent
obligations of Tenant if the damage or destruction is caused by Tenant or
Tenant’s contractors, agents, representatives, employees, customers or invitees.

 

31. INSURANCE. DURING THE TERM, TENANT SHALL MAINTAIN AT ITS SOLE COST AND
EXPENSE:

 

(a) WORKERS’ COMPENSATION INSURANCE, WHICH SHALL COMPLY WITH ALL REQUIREMENTS OF
THE WORKERS’ COMPENSATION LAWS OF THE STATE OF TEXAS. IN ADDITION, TENANT SHALL
MAINTAIN EMPLOYER’S LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN $100,000 PER
PERSON. TENANT SHALL WAIVE AND CAUSE ITS INSURERS TO WAIVE ITS RIGHTS OF
SUBROGATION AGAINST LANDLORD.

 

(b) COMPREHENSIVE GENERAL LIABILITY INSURANCE AND CONTRACTUAL LIABILITY COVERAGE
IN AMOUNTS NOT LESS THAN $2,000,000 COMBINED SINGLE LIMIT, AND DAMAGE TO RENTED
PREMISES COVERAGE IN AMOUNTS NOT LESS THAN $50,000 PER OCCURRENCE. IN ADDITION,
AUTOMOBILE LIABILITY COVERAGE IN AN AMOUNT NOT LESS THAN $500,000. LANDLORD
SHALL BE ENDORSED TO THE POLICY(IES) AS AN ADDITIONAL INSURED.

 

(c) PERSONAL PROPERTY INSURANCE COVERING TENANT’S PERSONAL PROPERTY IN AMOUNTS
NOT LESS THAN 80% OF THE ACTUAL CASH VALUE OF THE PERSONAL PROPERTY. TENANT
SHALL WAIVE AND CAUSE ITS INSURERS TO WAIVE THEIR RIGHTS OF SUBROGATION AGAINST
LANDLORD.

 

(d) IN ADDITION TO MEETING THE REQUIRED LIMITS OF INSURANCE IN THE CURRENT
CONTRACT OR LEASE, THE POLICY MUST COVER THE FOLLOWING STATEMENTS, WHICH MUST BE
CLEARLY STATED ON THE CERTIFICATE OF INSURANCE SUBMITTED TO LANDLORD:

 

1. IT IS AGREED THAT THIS INSURANCE SPECIFICALLY COVERS THE LIABILITY ASSUMED
UNDER THE BUILDING AND LAND LEASE AGREEMENT WITH W & P DEVELOPMENT CORPORATION
DATED EFFECTIVE JUNE 1, 2013 (THE “LEASE”).

 

2. IT IS FURTHER AGREED THAT W & P DEVELOPMENT CORPORATION IS AN ADDITIONAL
INSURED WITH RESPECT TO ANY LIABILITY ARISING OUT OF THE LEASE OR THE PREMISES
LEASED THEREBY. A COPY OF THE POLICY ENDORSEMENT NAMING W & P DEVELOPMENT
CORPORATION AS AN ADDITIONAL INSURED UNDER THE GENERAL LIABILITY AND AUTOMOBILE
LIABILITY SECTION MUST BE SUBMITTED TO LANDLORD.

 



15

 

 

3. IN THE EVENT OF MATERIAL CHANGE IN, OR CANCELLATION OF, THIS INSURANCE, THE
COMPANY WILL NOTIFY W & P DEVELOPMENT CORPORATION AT LEAST THIRTY (30) DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE OR CANCELLATION.

 

4. IT IS FURTHER AGREED THAT SUBROGATION AGAINST W & P DEVELOPMENT CORPORATION
SHALL BE WAIVED AS RESPECTS WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY
INSURANCE.

 

ALL POLICIES OF INSURANCE MAINTAINED UNDER THIS PROVISION SHALL BE ENDORSED TO
PROVIDE thirty (30) DAYS PRIOR WRITTEN NOTICE OF CANCELLATION TO LANDLORD.
INSURANCE CERTIFICATES EVIDENCING SUCH POLICIES SHALL BE DELIVERED TO LANDLORD
UPON OCCUPANCY OF THE PREMISES, IT BEING EXPRESSLY UNDERSTOOD THAT FAILURE TO
MAINTAIN INSURANCE IS A MATERIAL BREACH OF CONTRACT AND TIME BEING OF THE
ESSENCE. IN THE EVENT THAT ANY INSURANCE AS REQUIRED HEREIN IS PROVIDED ON A
“CLAIM-MADE” BASIS, SUCH INSURANCE SHALL PROVIDE FOR A RETROACTIVE DATE NOT
LATER THAN THE COMMENCEMENT OF THIS LEASE. IF THE PURCHASE OF AN “OPTIONAL
EXTENSION PERIOD,” “OPTIONAL CLAIMS REPORTING PERIOD” OR OTHER SIMILARLY TITLED
CLAUSE IS NECESSARY TO MAINTAIN COVERAGE AS REQUIRED HEREUNDER, SUCH CLAUSE
SHALL PROVIDE INSURANCE FOR ALL OCCURRENCES AS REQUIRED HEREIN. THE LIMITS OF
LIABILITY OF SUCH INSURANCE AS REQUIRED HEREIN SHALL REMAIN UNIMPAIRED TO THE
FULL EXTENT PERMITTED BY SUCH INSURANCE POLICY, AND TENANT SHALL EXECUTE ALL
PROCEDURES NECESSARY TO REMOVE ANY SUCH IMPAIRMENT.

 

32. Landlord’s Insurance. Landlord shall obtain and keep in force during the
Lease Term a “Special Form” property insurance policy that provides coverage of
all customarily insurable risks on the Premises, the Building and the Park in
the amount of the full replacement cost (without regard to depreciation);
provided that it is understood and agreed that such Special Form policy may be
part of a blanket property insurance policy that also covers additional
properties owned by Landlord and its affiliates. Landlord may also, but shall
not be required to, procure any other insurance policies respecting the Premises
which Landlord deems necessary.

 

33. Waiver of Subrogation. Landlord and Tenant each waives any and all rights of
recovery against the other and against the officers, employees, agents and
representatives of the other for loss or damage to the property of the waiving
party or the property of others under its control, where such loss or damage is
insured against under any insurance policy in force at the time of such loss or
damage. Upon obtaining the property insurance policies as required in this
Lease, both Tenant and Landlord shall (i) give notice to their respective
insurance carriers that the foregoing mutual waiver of subrogation is contained
in this Lease and (ii) insure that their respective insurance policies include a
waiver by the insurance carrier of all rights of subrogation against Landlord or
Tenant in connection with any insured loss or damage.

 



16

 

 

34. Tenant’s Audit Rights. Provided that Tenant is not then in default beyond
any applicable cure period of its obligations to pay Rent, or any other payments
required to be made by it under this Lease, and provided further that Tenant
shall have the right, once each calendar year, to cause a Qualified Person (as
defined below) to reasonably review supporting data for any portion of an actual
statement of annual Common Area Costs delivered by Landlord (the “Actual
Statement”), in accordance with the following procedure:

 

(a) Tenant shall, within thirty (30) days after any Actual Statement is
delivered, deliver a written notice to Landlord specifying the portions of the
Actual Statement that are claimed to be incorrect, and Tenant shall
simultaneously pay to Landlord all amounts due from Tenant to Landlord as
specified in the Actual Statement. In no event shall Tenant be entitled to
withhold, deduct or offset any monetary obligation of Tenant to Landlord under
the Lease (including, without limitation, Tenant’s obligation to make all
payments of Rent and all payments of Tenant’s Share of Common Area Costs)
pending the completion of and regardless of the results of any review of records
under this Paragraph. The right of Tenant under this Paragraph may only be
exercised once for any Actual Statement, and if Tenant fails to meet any of the
above conditions as a prerequisite to the exercise of such right, the right of
Tenant under this Paragraph for a particular Actual Statement shall be deemed
waived.

 

(b) Tenant acknowledges that Landlord maintains its records for the Park at
Landlord’s main office, and Tenant agrees that any review of records under this
Paragraph shall be at the sole expense of Tenant and shall be conducted by a
Qualified Person. Tenant acknowledges and agrees that any records reviewed under
this Paragraph constitute confidential information of Landlord, which shall not
be disclosed to anyone other than the Qualified Person performing the review,
the principals of Tenant who receive the results of the review, and Tenant’s
accounting employees. The disclosure of such information to any other person,
whether or not caused by the conduct of Tenant, shall constitute an Event of
Default under this Lease.

 

(c) Any errors disclosed by the review shall be promptly corrected by Landlord;
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made. In the event
of a disagreement between the two reviews, the review that discloses the least
amount of deviation from the Actual Statement shall be deemed to be correct. In
the event that the results of the review of records (taking into account, if
applicable, the results of any additional review caused by Landlord) reveal that
Tenant has overpaid obligations for a preceding period, the amount of such
overpayment shall be credited against Tenant’s subsequent installment
obligations to pay the estimated Tenant’s Share of Common Area Costs. In the
event that such results show that Tenant has underpaid its obligations for a
preceding period, the amount of such underpayment shall be paid by Tenant to
Landlord with the next succeeding installment obligation of estimated Tenant’s
Share of Common Area Costs. A “Qualified Person” means an accountant or other
person experienced in accounting for income and expenses of industrial projects
engaged solely by Tenant on terms which do not entail any compensation based or
measured in any way upon any savings in Additional Rent or reduction in Tenant’s
Share of Common Area Costs achieved through the inspection process.

 



17

 

 

35. INDEMNIFICATION. TENANT SHALL INDEMNIFY AND HOLD LANDLORD AND LANDLORD’S
AGENTS HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS, DEMANDS, LIENS,
COSTS, DAMAGES, EXPENSES AND LIABILITIES WHATSOEVER, INCLUDING, BUT NOT LIMITED
TO, ATTORNEYS’ FEES AND COURT COSTS, ARISING OUT OF ANY CLAIMS OF ANY PERSON OR
PERSONS ON ACCOUNT OF OR BY REASON OF: (A) ANY OCCURRENCE IN, ON OR ABOUT THE
PREMISES FROM THE COMMENCEMENT DAY OF THIS LEASE UNTIL TENANT FULLY VACATES THE
PREMISES RESULTING FROM THE OCCUPANCY OR USE THEREOF (INCLUDING ANY OCCURRENCE
CAUSED IN PART BY THE ORDINARY NEGLIGENCE OF LANDLORD, ITS AGENTS OR EMPLOYEES);
(B) THE NEGLIGENCE (IN WHOLE OR IN PART) OR WILLFUL MISCONDUCT OF TENANT OR ITS
PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, CONTRACTORS, VISITORS,
INVITEES, LICENSEES AND CUSTOMERS IN, ON OR ABOUT THE PREMISES AND/OR PARK
(INCLUDING TO THE EXTENT CAUSED IN PART BY THE NEGLIGENCE OF LANDLORD, ITS
AGENTS OR EMPLOYEES); AND/OR (C) ANY DEFAULT BY TENANT HEREUNDER (INCLUDING TO
THE EXTENT CAUSED IN PART BY THE ORDINARY NEGLIGENCE OF LANDLORD, ITS AGENTS OR
EMPLOYEES). NOTWITHSTANDING ANY OF THE FOREGOING, LANDLORD SHALL REMAIN LIABLE
FOR ANY AND ALL LOSS, LIABILITY, DAMAGES, COSTS, EXPENSES, CLAIMS, ACTIONS,
DEMANDS AND LIENS ARISING FROM LANDLORD’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THIS SUBPARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS LEASE. FOR
PURPOSES OF THIS SECTION 35, “LANDLORD” SHALL INCLUDE LANDLORD AND ITS AGENTS,
CONTRACTORS, EMPLOYEES AND INVITEES.

 

36. Landlord’s Remedies.

 

(a) Upon the occurrence of an Event of Default and after any applicable notice
and cure period, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever:

 

(1) Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have, enter upon and take possession
of the Premises and expel or remove Tenant and any other person who may be
occupying such Premises or any part thereof, by force if necessary, without
being liable for prosecution or any claim of damages therefor.

 

(2) Without terminating this Lease, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
such Premises or any part thereof, by force if necessary, without being liable
for prosecution or any claim for damages therefor, and relet the Premises and
receive the rent therefor.

 



18

 

 

(3) Enter upon the Premises, by force if necessary, without being liable for
prosecution or any claim for damages therefor, and do whatever Tenant is
obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease, and Tenant further agrees
that Landlord shall not be liable for any damages resulting to Tenant from such
action, except for damages caused by the gross negligence or willful misconduct
of Landlord.

 

(4) Alter all locks and other security devices at the Premises without
terminating this Lease.

 

(5) Terminate deliveries of water, gas or electricity, which Landlord may be
providing hereunder, without terminating this Lease.

 

(6) Deny rail or road access to Tenant and its representatives, and prohibit the
removal of Tenant’s personal property on which Landlord has or may perfect a
statutory or landlord’s lien arising from such default without terminating this
Lease.

 

(b) In the event Landlord may elect to regain possession of the Premises by a
forcible detainer proceeding, Tenant hereby specifically waives any statutory
notice, which may be required prior to any such proceeding, and agrees that
Landlord’s execution of this Lease is, in part, consideration for this waiver.

 

(c) In the event Landlord terminates this Lease pursuant to Section 36 and
Tenant remains in the Premises, Tenant shall be considered a holdover tenant and
shall pay to Landlord a monthly rental equal to one hundred fifty percent (150%)
of the Rent provided in Section 3 hereunder for each month during which Tenant
holds over.

 

(d) Exercise by Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance by Landlord of
surrender of the Premises by Tenant, whether by agreement or by operation of
law, it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant. No such alteration of locks or other security
devices and no removal or other exercise of dominion by Landlord over the
property of Tenant or others at the Premises shall be deemed unauthorized or
constitute a conversion, Tenant hereby consenting, after any Event of Default
and any applicable notice and cure period, to the aforesaid exercise of dominion
over Tenant’s property within the Premises. All claims for damages by reason of
such re-entry and/or repossession and/or alteration of locks or other security
devices are hereby waived, as are all claims for damages by reason of any
distress warrant, forcible detainer proceedings, sequestration proceedings or
other legal process. Tenant agrees that any re-entry by Landlord may be pursuant
to judgment obtained in forcible detainer proceedings or other legal proceedings
or without the necessity for any legal proceedings, as Landlord may elect, and
Landlord shall not be liable in trespass or otherwise. Notwithstanding any of
the foregoing, Landlord shall remain liable for any and all loss, liability,
damages, costs, expenses, claims, actions, demands and liens arising from
Landlord’s gross negligence or willful misconduct.

 



19

 

 

 

(e) In the event Landlord elects to terminate this Lease by reason of any
uncured Event of Default, then, notwithstanding such termination, Tenant shall
be liable for and shall pay to Landlord, at the address specified for notice to
Landlord herein, the sum of all Rent and other indebtedness accrued to date of
such termination, plus, as damages, an amount equal to the difference between
(i) the Rent for the remaining Term (had such Term not been terminated by
Landlord prior to the date of expiration stated in Section 2) and (ii) the then
present value of the then fair rental value of the Premises for such period.

 

(f) In the event that Landlord elects to repossess the Premises without
terminating this Lease, then Tenant shall be liable for and shall pay to
Landlord, at the address specified for notice to Landlord herein, all Rent and
other indebtedness accrued to the date of such repossession, plus Rent required
to be paid by Tenant to Landlord during the remainder of the Term until the date
of expiration of the Term hereof as stated in Section 2 diminished by any net
sums (if any) thereafter received by Landlord through reletting the Premises
during said period (after deducting expenses incurred by Landlord in reletting
the Premises as provided in subparagraph (g) below). In no event shall Tenant be
entitled to any excess of any rental obtained by reletting over and above the
rental herein reserved. Actions to collect amounts due from Tenant to Landlord
under this subparagraph may be brought from time to time, on one or more
occasions, without the necessity of Landlord’s waiting until expiration of the
Term.

 

(g) In case of any uncured Event of Default or breach by Tenant, Tenant shall
also be liable for and shall pay to Landlord, at the address specified for
notice to Landlord herein, in addition to any sum provided to be paid above,
brokers’ fees incurred by Landlord in connection with reletting the whole or any
part of the Premises; the costs of removing and storing Tenant’s or other
occupant’s property; the costs of repairing, altering, remodeling or otherwise
putting the Premises into condition acceptable to a new tenant or tenants; and
all reasonable expenses incurred by Landlord in enforcing or defending
Landlord’s rights and/or remedies including reasonable attorneys’ fees which
shall be not less than fifteen percent (15%) of all sums then owing by Tenant to
Landlord whether suit is actually filed or not.

 

(h) In the event of termination or repossession of the Premises for an uncured
Event of Default, Landlord shall not have any obligation to relet or to attempt
to relet the Premises, or any portion thereof, or to collect rental after
reletting; and in the event of reletting, Landlord may relet the whole or any
portion of the Premises for any period to any tenant and for any use and
purpose.

 

(i) If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted, Landlord, without being under any obligation
to do so and without thereby waiving such default, may make such payment and/or
remedy such other default for the account of Tenant (and enter the Premises for
such purpose), and thereupon Tenant shall be obligated, and hereby agrees, to
pay Landlord upon demand, all costs, expenses and disbursements (including
reasonable attorneys’ fees) incurred by Landlord in taking such remedial action.

 



20

 

 

(j) In the event that Landlord shall have taken possession of the Premises
pursuant to the authority herein granted, then Landlord shall have the right to
keep in place and use all of the furniture, fixtures and equipment at the
Premises, including that which is owned by or leased to Tenant at all times
prior to any foreclosure thereon by Landlord or repossession thereof by any
lessor thereof or third party having a lien thereon. Landlord shall also have
the right to remove from the Premises (without the necessity of obtaining a
distress warrant, writ of sequestration or other legal process) all or any
portion of such furniture, fixtures, equipment and other property located hereon
and to place same in storage at any Premises within the county in which the
Premises is located; and in such event, Tenant shall be liable to Landlord for
costs incurred by Landlord in connection with such removal and storage. Landlord
shall also have the right to relinquish possession of all or any portion of such
furniture, fixtures, equipment and other property to any person (“Claimant”)
claiming to be entitled to possession thereof who presents to Landlord a copy of
any instrument represented to Landlord by Claimant to have been executed by
Tenant (or any predecessor of Tenant) granting Claimant the right under various
circumstances to take possession of such furniture, fixtures, equipment or other
property, without the necessity on the part of Landlord to inquire into the
authenticity of said instrument’s copy of Tenant’s or Tenant’s predecessor’s
signature thereon and without the necessity of Landlord making any nature of
investigation or inquiry as to the validity of the factual or legal basis upon
which Claimant purports to act; and Tenant agrees to indemnify and hold Landlord
harmless from all cost, expense, loss, damage and liability incident to
Landlord’s relinquishment of possession of all or any portion of such furniture,
fixtures, equipment or other property to Claimant, including to the extent
caused in part by the ordinary negligence of Landlord, its agents or employees,
except for such costs, expenses, losses and damages caused by the gross
negligence or willful misconduct of Landlord, its employees or agents. The
rights of Landlord herein stated shall be in addition to any and all other
rights which Landlord has or may hereafter have at law or in equity; and Tenant
stipulates and agrees that the rights herein granted Landlord are commercially
reasonable.

 

37. Tenant’s Remedies. In the event of any default by Landlord under this Lease,
Tenant’s exclusive remedy shall be an action for damages (Tenant hereby waiving
the benefit of any laws granting it a lien upon the property of Landlord and/or
upon Rent due Landlord), but prior to any such action Tenant will give Landlord
written notice specifying such default with particularity, and Landlord shall
thereupon have thirty (30) days in which to cure any such default. Unless and
until Landlord fails to so cure any default after such notice, Tenant shall not
have any remedy or cause of action by reason thereof. All obligations of
Landlord hereunder will be construed as covenants, not conditions; and all such
obligations will be binding upon Landlord only during the period of its
possession of the Premises and not thereafter. The term “Landlord” shall mean
only the Landlord, for the time being of the interest in the Premises, and in
the event of the transfer by such Landlord of its interest in the Premises, such
Landlord shall thereupon be released and discharged from all covenants and
obligations of Landlord thereafter accruing, but such covenants and obligations
shall be binding during the Term upon each new Landlord for the duration of such
Landlord’s ownership. Notwithstanding any other provision hereof, Landlord shall
not have any personal liability hereunder. In the event of any breach or default
by Landlord in any term or provision of this Lease, Tenant agrees to look solely
to the equity or interest then owned by Landlord in the Premises; however, in no
event shall any deficiency judgment or any money judgment of any kind be sought
or obtained against any other assets of Landlord.

 



21

 

 

38. Landlord’s Lien. Landlord expressly waives any statutory or contractual
Landlord’s lien against, or security interest in, any of Tenant’s property,
fixtures, furniture, inventory, equipment, products, materials or merchandise
located in the Premises or any other personal property located in the Premises.

 

39. Consequential Damages. In no event will Landlord be liable for any special,
indirect or consequential damages, including without limitation, loss of
production, loss of market or loss of sales by Tenant due to any interruption in
or reduction of any service or utility provided to Tenant by Landlord,
regardless of whether such service or utility was either expressly provided for
or implied under this Lease.

 

40. Severability. In case any one or more of the provisions contained in this
Lease shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision thereof and this Lease shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

41. Commission. Landlord is represented by NAI Houston (the “Broker”). Landlord
shall pay to the Broker a brokerage fee as follows:

 

(a) All monthly Base Rent shall be paid to the Broker within five (5) business
days as and when received by Landlord. However, in no event shall any monthly
payment of Base Rent to the Broker exceed $60,000.00, even when Base Rent
increases from $60,000.00 per month to $90,000.00 per month. Landlord will pay
to the Broker such funds until $476,500.00 has been paid to the Broker. Upon
Landlord’s payment to the Broker of $476,500.00, no further amounts shall be due
the Broker except in connection with Section 41(b) hereof.

 

(b) If Landlord and Tenant subsequently extend, renew or expand this Lease,
including a new lease for more, less or different space in the Park or in any
other property owned, controlled or managed by Landlord, the Broker will be paid
fees by Landlord as set forth in Section 41(a), provided Broker actively
represented Landlord in connection with the matters contained in this Section
41(b).

 

Landlord shall indemnify Tenant, and Tenant shall indemnify Landlord, from and
against all claims by third parties for brokerage, commission, finders or other
fees relative to this Lease and all costs, together with expenses arising
therefrom, and alleged to be due by authorization of the indemnifying party.

 

42. Rules and Regulations. Attached as Exhibit “C” is a copy of the current
Rules and Regulations governing Tenant’s activities in the Park. Upon execution
of this Lease, Tenant agrees to abide by such Rules and Regulations, and upon
receipt of any modified Rules and Regulations, Tenant shall abide with said new
Rules and Regulations. If Tenant violates these Rules and Regulations, this
Lease is subject to termination in Landlord’s sole discretion upon thirty (30)
days notice.

 

43. Entire Agreement. This Lease constitutes the entire agreement of Landlord
and Tenant with respect to the matters covered hereby and those provisions of
all prior agreements between the parties or entities owned or controlled in
whole or in part by any party hereto are, to the extent such prior agreements
relate to matters covered hereby, merged into this Lease, and the terms of this
Lease shall in all respects be controlling over such portions of any such prior
agreements.

 



22

 

 

44. Mechanics’ Liens. No work performed by Tenant pursuant to this Lease,
whether in the nature of erection, construction, alteration or repair, shall be
deemed to be for the immediate use and benefit of Landlord so that no mechanics’
or other lien shall be allowed against the estate of Landlord by reason of any
consent given by Landlord to Tenant to improve the Premises. Tenant shall place
such contractual provisions as Landlord may request in all contracts and
subcontracts for Tenant’s improvements assuring Landlord that no mechanics’
liens will be asserted against Landlord’s interest in the Premises or the
property of which the Premises are a part. Said contracts and subcontracts shall
provide, among other things, the following: That notwithstanding anything in
said contracts or subcontracts to the contrary, Tenant’s contractors,
subcontractors, suppliers and materialmen (hereinafter collectively referred to
as “Contractors”) will perform the work and/or furnish the required materials on
the sole credit of Tenant; that no lien for labor or materials will be filed or
claimed by the Contractors against Landlord’s interest in the Premises or the
property of which the Premises are a part; that the Contractors will immediately
discharge any such lien filed by any of the Contractors’ suppliers, laborers,
materialmen or subcontractors; and that the Contractors will indemnify and save
Landlord harmless from any and all costs and expenses, including reasonable
attorneys’ fees, suffered or incurred as a result of any such lien against
Landlord’s interest that may be filed or claimed in connection with or arising
out of work undertaken by the Contractors. Tenant shall pay promptly all persons
that furnish labor or materials with respect to any work performed by Tenant or
its Contractors on or about the Premises. If any mechanics’ or other lien shall
at any time be filed against the Premises or the property of which the Premises
are a part, by reason of work, labor, services or materials performed or
furnished, or alleged to have been performed or furnished, to Tenant or to
anyone holding the Premises through or under Tenant, and regardless of whether
any such lien is asserted against the interest of Landlord or Tenant, Tenant
shall forthwith cause the same to be discharged of record or bonded to the
satisfaction of Landlord. If Tenant shall fail to cause such lien forthwith to
be so discharged or bonded after being notified of the filing thereof, then, in
addition to any other right or remedy of Landlord, Landlord may bond or
discharge the same by paying the amount claimed to be due, and the amount so
paid by Landlord, including reasonable attorneys’ fees incurred by Landlord
either in defending against such lien or in procuring the bonding or discharge
of such lien, together with interest thereon at ten percent (10%), shall be due
and payable by Tenant to Landlord as Additional Rent.

 

45. Estoppel Certificates. Each party to this Lease, at any time and from time
to time, upon not less than ten (10) days prior notice from either party hereto
or from any current or potential lender to either party, to execute, acknowledge
and deliver, without charge, to the other party, to such lender, and/or to any
other interested persons, a statement in writing certifying that this Lease is
in full force and effect and has not been modified in any way (or, if modified,
identifying the modification by date and subject matter); that the certifying
party has not given or received any notice of termination or cancellation of
this Lease not previously revoked (or, if such is not the case, identifying the
notice and grounds therefor); that, to the knowledge of the certifying party,
neither party is then in default hereunder (or, if to its knowledge any such
default exists, specifying the same); that, to the knowledge of the certifying
party, the certifying party has no alleged claims or offsets against the other
party respecting the payments due hereunder (or, if there be any to its
knowledge stating the nature thereof and, to the extent known, the amount or
approximate amount thereof), and the dates to which monthly rental payments,
additional rent and, to the extent then known, other amounts due hereunder have
been paid. The party or persons requesting such certification shall prepare and
submit to the certifying party the form of statement requested.

 



23

 

 

46. Compliance with Laws and Regulations. Tenant, at its sole cost and expense,
shall comply with and shall cause the Premises to comply with all rules, orders
and regulations of the National Fire Protection Association, Landlord’s casualty
insurer(s) and other applicable insurance rating organizations or other bodies
exercising similar functions in connection with the prevention of fire or the
correction of hazardous conditions.

 

47. No Joint Venture. Any intention to create a joint venture or partnership
relation between the parties hereto is hereby expressly disclaimed.

 

48. Governing Law. This Lease shall be construed and governed under the laws of
the State of Texas.

 

49. Early Occupancy. Anything herein to the contrary notwithstanding, Landlord
has agreed to allow Tenant to enter the Premises prior to the Commencement Date
for the sole purpose of storing materials. As a condition precedent to such
early occupancy, the provisions of Sections 8, 31, 35, 44 and 46 shall be
applicable to the period commencing May 24, 2013 through the Commencement Date.

 

 

[Signature Page Follows]

 

 



24

 

 

In the event that this document is not executed and returned to Landlord within
five (5) business days from the date of delivery to Tenant, this contract offer
to lease shall become null and void.

 

EXECUTED this 18th day of June, effective for all purposes as of June 1, 2013.

 

LANDLORD:

 

W & P DEVELOPMENT CORPORATION,

a Texas corporation

 

By:/s/ Juan Luis Perez

Name: Juan Luis Perez

Title: Vice President

 

 



TENANT:

 

Deep Down, Inc.,

a Delaware corporation

 

By: /s/ Ron Smith

Name: Ron Smith

Title: CEO

 

 



25

 

 

 

EXHIBIT “A”

The Premises

 

 [image_001.jpg]

 



26

 

 



EXHIBIT “B”

TCEQ Spill Reporting Requirements

Tenant Responsibility to Report Spills and Releases

 

Reporting spills and releases of hazardous substances to the Texas Commission on
Environmental Quality (TCEQ):

 

Pursuant to Texas Water Code Section 26.039 each tenant is responsible for
reporting spills and releases of hazardous substances caused by such tenant, its
employees, contractors, agents or representatives to the TCEQ as soon as
possible and not later than twenty-four (24) hours after the occurrence. These
reports should be submitted to the TCEQ Region 12 office via telephone. The
facility should report the following information: (1) a description of the
discharge such as the actual substance spilled, source, location, route and
estimated volume of the spill; (2) time of occurrence with dates and the cause
of the spill; (3) any potential danger to human health or safety of the
environment; (4) actions taken to remediate the spill and actions taken to
mitigate any adverse effects the spill may have caused on the environment; and
(5) steps taken or planned to prevent the recurrence of future spills.

 

W & P Development Corporation, in its discretion shall also provide its tenants
with emergency assistance such as emergency phone numbers, etc., in remediating
a spill.

 

TCEQ Region 12

5425 Polk Street, Suite H

Houston, Texas 77023-1423

713-767-3500

24 Hour: 512-463-7727

 



27

 

 

EXHIBIT “C”

Rules and Regulations
W & P Industrial Park

 



1. Signs.  Detailed drawings and specifications for all proposed signs,
including site information signs, shall be submitted to Landlord for written
approval, prior to installation, such approval not to be unreasonably withheld,
conditioned or delayed.  All signs shall conform to the overall sign program
established by Landlord and shall be of a design and material approved by
Landlord.  Unless otherwise approved in writing by Landlord, all signs must be
attached to a building, parallel to and contiguous with its wall, and must not
project above its roof line.  No sign of a flashing or moving character shall be
installed and no sign shall be painted on a building wall. 2. Exterior
Illumination.  Tenants who wish to install illumination facilities shall have
the design approved by Landlord. 3. Ancillary Structures.  All water towers,
storage tanks, exterior processing equipment, fans, skylights, cooling
structures or equipment erected or placed in the Park by tenants must have
written approval by Landlord, and shall be architecturally compatible with the
buildings in the Park. 4. Access.  The use by each tenant of the private streets
in the Park is limited to the access road(s) referenced in the Lease.  Tenants
shall not permit their agents, employees, guests or representatives to use any
other roads in the Park.  All traffic shall be limited by such speed limits as
Landlord may adopt.  The posted speed limit in the Park is 20 mph unless
otherwise posted.  No tenant or the officers, agents, employees or guests of a
tenant may use the roads in the Park for transport by overloaded vehicles, by
use of vehicles which are too large or heavy for use on the roads in the Park as
may be determined by Landlord in its sole discretion, or in any other manner
which is destructive to the roads.  All materials brought into the Park shall be
accompanied by documentation sufficient to identify the shipments.  All
materials shipped from the Park shall be accompanied by the tenant’s bills of
lading. 5. Gate Passes.  Permanent gate passes are available to tenants and
their employees on request with Landlord’s approval.  Tenants will be furnished
with application forms which must be completely filled out per the directions on
the application forms.  Each pass is non-transferable and must be returned to
Landlord when an employee no longer works for a tenant or when the tenant’s
lease agreement terminates.  There will be a $5.00 charge for each non-returned
pass.  Landlord reserves the right to search all non-motor vehicles entering or
exiting the Park.  Refusal to submit to this search may lead to Landlord
refusing further entry of the motor vehicle into the Park. 6.
Security.  Landlord reserves the right to adopt more restrictive security
measures for the Park to the extent suggested or required by the Department of
Homeland Security or other entity with jurisdiction over such matters.  In such
event, tenants will comply with all such security measures. 7. Notice.  Any
notice to Landlord or request for approval by Landlord shall be made in writing,
and shall be sent by certified or registered mail, postage prepaid, addressed as
follows:  W & P Development Corporation, 13641 Dublin Court, Stafford,
Texas  77477.  If any request for approval of a variance or exception to the
Rules and Regulations is required, is made to Landlord, Landlord shall, within
thirty (30) days after the request is made, give the person making the request
written notification either of the approval by Landlord or of its rejection of
the request with specification of the reasons for such rejection.  Any written
approval, rejection or other communication by Landlord may be relied upon, as
the act of Landlord, by the person receiving such approval, rejection or other
communication. 8. Enforcement.  Landlord or any successor to Landlord as
Landlord of the Park shall have the right to enforce these Rules and Regulations
set forth in this instrument against any person or persons violating or
attempting to violate the Rules and Regulations.  Enforcement shall include, but
not be limited to, proceedings at law or in equity against any tenant violating
or attempting to violate any covenants, either to restrain violation and/or to
recover damages. 9. Amendments.  Landlord may amend or supplement these Rules
and Regulations at any time with thirty (30) days written notice and such
amended or supplemented Rules and Regulations will become effective upon mailing
such revised Rules and Regulations to tenants.



 



28

